DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
ART REJECTION:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al(5,400,246) in view of Monroe(USPGPUB 2008/0016366).
  -- In considering claim 1, the claimed subject matter that is met by Wilson et al(Wilson) includes;
	1) the communication apparatus for receiving and outputting emergency information is met by the I/O Bridge(i4), which allows information to flow between the devices in the system;
	2) the circuitry configured to:
		i) a viewing report for emergency information;
		ii) send the generated viewing report for emergency information to a server via a network is met by the PC(12) which includes master control program that allows viewing of the report on the PC(see: figures 3J-3K), and as well, and including modem(2o), which allows information pertaining to the system reports to be share remotely via the network that the Modem is connected to.
	3) the viewing report for emergency information includes an identifier of emergency information output on the communication apparatus output time information of the emergency information output on the communication apparatus, and location information of the communication apparatus is met by the reports having identification of all monitored digital input channels, along with status information, history, and as well, time of every monitored incident in the system(see: figures 3J and 3K, column 18, lines 7 et seq).
	- Wilson does not teach:
	1) location information representing a location of the communication apparatus when at least one of a display and a speaker of the communication apparatus output the emergency information.
	Use of monitoring and alarm systems which teach location information representing display and or speaker apparatus that output an emergency is well known.  In related art, Monroe teaches an alarm monitoring system which provides location information pertaining to the location of apparatus which reports alarm information(see: sec0233]).
	Since the use of location information for providing information about alarms is well known, as taught by Monroe, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate alarm status and location information in the system of Wilson, since this would have helped enhance the overall monitoring and control of the system by providing the most accurate location information in the system, thereby helping persons within the building avoid areas which may have caused the alarm information to be output.
  -- Claim 2 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the circuitry is configured to generate the viewing report for emergency information in accordance with a CDM (Consumption Data Message) format is met by the report having a format that would allow a user of the system to view the information pertaining to consumption of any of the monitored devices in the system.  In particular, the examiner is interpreting consumption format in it’s plain meaning.  Therefore, figure 3L shows tank levels that are monitored, and the information(252) provides an indication of consumption of the contents stored in the tanks, which would have read on the claimed subject matter.
  -- Claim 3 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the output time information includes an output start time and an output end time of the output of the emergency information on the communication apparatus is met, as seen in figure 3G, which shows information pertaining to a security system, and wherein start(173) and stop(174) times are provided, which would indicates times during which the system would indicate emergencies and other outputs provided by the system.
  -- Claim 4 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the viewing report for emergency information includes a record of sender information of the emergency information output on the communication apparatus is met by the digital channels providing an indication and identity of the monitored devices that would have sent signals to the PC(see: column 10, lines 15-62).
  -- Claim 5 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the viewing report for emergency information includes a record of at least one of the following pieces of information (a) to (d):
		(a) type information of the emergency information output on the communication apparatus;
		(b) event information including message data of the emergency information output on the communication apparatus;
		(c) severity information of the emergency information output on the communication apparatus;
		(d) urgency information of the emergency information output on the communication apparatus is met by the type, event, and severity information being sent in the reporting of events for monitored devices in the system(see: column 13, lines 1-55).
  -- Claim 6 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the circuitry is configured to:
		i) receive the emergency information;
		ii) receive a CAP (Common Alerting Protocol) message that complies with a CAP format and includes attribute information related to the emergency information
		iii) perform an emergency information output process in accordance with analysis of the CAP message to output the emergency information on the communication apparatus is met by the system receiving data pertaining to each of the monitored channels on the PC display screen(see: column 13, lines 9-55), so as to determine the state of each device, and whether emergency information would have been sent. With regards to common alerting protocol, given its broadest reasonable interpretation, the examiner is interpreting this limitation as it’s plain meaning. In view of this, Wilson teaches CAP, since the alerting of the monitored devices is provided via X-10 module communication between the monitored devices, and the PC master control panel(8o), which would have constituted Common Alerting Protocol messages.
  -- Claim 7 recites subject matter that is met as discussed in claim 1 above, as well as:
1) the circuitry is configured to generate the viewing report for emergency information based on information in the CAP message is met as discussed in claim 1 above(see: figures 3J-3K).
  -- Claim 8 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the circuitry is configured to:
		i) receive viewing report for emergency information transmission information sent as signaling data;
		ii) acquire a destination address of the viewing report for emergency information and transmission timing information based on the received viewing report for emergency information transmission information;
		iii)    perform a process of sending the viewing report for emergency information in accordance with the destination address and the transmission timing information is met, since the report would have been received by the PC and viewed on the display, and wherein the information in the report would have inherently determined a destination of where to send the report, such as an existing fire alarm would have included local fire authorities to respond. Therefore, the information pertaining to fire and security response, which have designated the proper address destination for the alarms to be sent.
  -- Claims 9-16 recite methods that substantially correspond to the subject matter of claims 1-8 above, respectively, and therefore, are met as discussed with reference to the claims above.
  -- Claim 17-18 recites subject matter that is met as discussed in claims 1-2 above, respectively, and therefore, are met with reference to the discussion of those claims above.
-- Claims 19 recites subject matter that is met as discussed in claim 5 above, and therefore, are met with reference to the discussion of those claims above.
  -- Claim 20 recites subject matter that is met as discussed in claim 2 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959.  The examiner can normally be reached on 9AM - 5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DARYL C POPE/Primary Examiner, Art Unit 2687